680 S.E.2d 874 (2009)
STATE
v.
PHILIP MORRIS, et al.
No. 2A05-4.
Supreme Court of North Carolina.
July 23, 2009.
Jim W. Phillips, for Lorillard.
*875 Gregory G. Holland, Greensboro, for Philip Morris USA.
Marlene Trestman, Baltimore, MD, for State of Maryland.
Craig A. Nielsen, Assistant Attorney General, for State of Maryland.
Melissa L. Trippe, for State of North Carolina.
Joel M. Ressler, Chief Deputy Attorney General, for State of Pennsylvania.
The following order has been entered on the motion filed on the 21st of July 2009 by State of NC to Substitute Appearance of Responsible Attorney for Introduction of Pro Hac Vice Counsel:
"Motion Allowed by order of the Court in conference this the 23rd of July 2009."